389 U.S. 52 (1967)
CARP ET AL.
v.
TEXAS STATE BOARD OF EXAMINERS IN OPTOMETRY ET AL.
No. 481.
Supreme Court of United States.
Decided October 23, 1967.
APPEAL FROM THE SUPREME COURT OF TEXAS.
Thurman Arnold, Robert E. Herzstein, Douglas E. Bergman, Quentin Keith and Price Daniel for appellants.
Crawford C. Martin, Attorney General of Texas, George M. Cowden, First Assistant Attorney General, J. C. Davis and John Reeves, Assistant Attorneys General, Will Garwood and Tom Gee, Special Assistant Attorneys General, and A. J. Carubbi, Jr., for appellee Texas State Board of Examiners in Optometry, and Ellis Lyons, Bennett Boskey, Charles M. Babb and Mark Martin for other appellees.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.
MR. JUSTICE FORTAS took no part in the consideration or decision of this case.